 

 

 

UNlTED STATES D|STRICT COURT

EAsTERN DisTRicT oF cALiFoRNiA F"-ED

February 26, 2019

CLERK, US DS|TR|CT COURT
EASTERN D|STRlCT O /'\
CAL|FORN|A /

UN|TED STATES OF A|\/IER|CA, NO. 2119-mj-OOO35-KJN

 

 

 

Plaintiff,
DETENT|ON ORDER
v. (Violation of Pretrial Release,

Probation or Supervised Release)
COREY ROBERT JAl\/lES

Defendant.

 

 

E Afte_r_a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds :

there is probable cause to believe the person has committed a federal, state or local crime While

on

release and defendant has not rebutted the presumption that his release Will endanger another or

the community or

_T there is clear and convincing evidence that the defendant has violated another condition of

release

a_n_d

\:l based on the factors set forth in_ 18 U.S.C. § 3142(g) there is no condition or combination of
conditions of release that Will assure that the defendant Will not flee or pose a danger to the safety
of another person or the community or

|:] the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.
32.1(a)(D), 46(c), 18 U.S.C. § 3148.

 

 

After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and _18 U.S.C. § 3143 (violation of probation or
supervised release) the court finds there is probable cause to believe defendant has violated a condition
of

probation or supervised release and the defendant has not met his burden of establishing by clear and
convincing evidence that he Will not flee or pose a danger to another person or to the community.

18 U.S.C. § 3143.

lT lS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation With his counsel. Upon further order of a court of the United
States or request of an attorney for the United States the person in charge of the corrections facility in Which
the defendant is confined shall deliver the defendant to a United States l\/larshal for purpose of an appearance
in connection With a court proceeding.

DATEI 2/26/2019 /(__.._~__/-`
l\/lagistrat?é’djge Kendall J. Newman

 

